Citation Nr: 1433490	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

During the hearing, the Veteran and her representative agreed to the possibility of recharacterizing her claims for service connection for obsessive compulsive disorder (OCD), bipolar disorder, and PTSD as a single claim as listed on the title page of this decision.  The Veteran also indicated that a grant of service connection for PTSD would be considered a grant of the full benefit sought on appeal with respect to her claim for service connection for psychiatric disability.   

In that regard, the Board notes that aside from PTSD, OCD, and bipolar disorder, a review of the record shows that the Veteran has been diagnosed with multiple other psychiatric disorders, to include depressive disorder not otherwise specified (NOS), bereavement, partner relational problems, illness behavior, and borderline personality disorder.  To adequately reflect the claim, the issue has been rephrased as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed her electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  Additional VA treatment records were associated with the Veteran's VBMS electronic claims file in January 2014 without a waiver of initial consideration of that new evidence by the AOJ.  As that evidence is duplicate of and of such a similar nature to other evidence of record, obtainment of a waiver pertaining to that newly obtained evidence is not necessary.  See 38 C.F.R. § 20. 1304(c) (2013).  In addition, the Veteran submitted additional information and evidence in support of her claim accompanied by a waiver of initial AOJ consideration during the June 2014 hearing.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1. During the June 2014 Videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received oral testimony from the Veteran and her representative indicating that she wished to withdraw her appeal as to the issues of entitlement to service connection for right hip and ankle disabilities.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, as a result of in-service personal assault and military sexual trauma.   


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran as to the issues of service connection for right hip and ankle disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. Resolving any doubt in favor of the Veteran, an acquired psychiatric disorder, to include PTSD due to MST, was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

During the June 2014 Videoconference hearing, the Veteran and her attorney indicated that the Veteran wished to withdraw her appeal as to the issues of entitlement to service connection for right hip and ankle disabilities.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding these claims.

Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for right hip and ankle disabilities.  Thus, the appeal as to these issues is dismissed.

Service Connection

Service connection for PTSD requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

Although the Veteran has raised multiple theories of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the only theory that does not require additional development are her contentions that her acquired psychiatric disability, to include PTSD, is the result of personal assault and military sexual trauma during service, perpetrated by a fellow service member and her ex-husband whom she married during service.  

Although the Veteran did not feel comfortable discussing these contentions during the hearing, in her August 2008 claim for service connection, she indicated that her first marriage from January 1981 to April 1996 ended in divorce due to physical abuse.  In her May 2011 VA Form 9, she indicated that her psychiatric disability is due to (1) being raped in "A School" while stationed in Orlando, Florida in 1980, which she did not report due to the threat of death if she did report the incident, and; (2) being raped by a superior who she was forced to marry "so she would not get in trouble" and which she did not report because he advised her that she would be discharged for fraternizing due to their rank disparity.  He reportedly continued to physically and mentally abuse her until their divorce in 1996.

The Veteran's service records corroborate her account of her alleged personal assault and MST stressor events.  See 38 C.F.R. § 3.304 (f)(5).  Her service records show that on November 30, 1980, she sought treatment for a medial right hand contusion reportedly sustained while trying to escape an attacker in a motel.  On December 8, 1980, the she reviewed report of her enlisted performance evaluation, which was referred to her supervisor due to "derogatory" content.  On December 10, 1980, a pregnancy test was performed and read as negative.  On January 23, 1981, the Veteran married her first husband who was also stationed at the Orlando Naval Training Center.  On January 29, 1981, she was transferred to the Naval Training Center in Norfolk, Virginia.  In March 1981, she received treatment for a sexually transmitted disease.  In June 1981, the Veteran discovered that she was pregnant.  She received an honorable discharge from active service in September 1991 "at the convenience of the government (pregnancy)."  In light of the foregoing, the claim turns on whether the Veteran has an acquired psychiatric disorder, to include PTSD, related to these events.  

VA treatment records dating since June 2008 indicate that since the Veteran became too disabled to work due to physical health problems a few years prior, she experienced an exacerbation in mental health symptoms.  While VA psychiatric treatment records show that the Veteran reported a significant history of childhood trauma, they also show that she frequently attributed her psychiatric symptoms, at least in part, to her MST and abusive marriage that began during service.  In June 2008, psychiatric inpatient treatment records document the Veteran's report of rape during service perpetrated by her husband.  They also show complaints of nightmares about being beaten and trying to kill her then ex-husband.  Since February 2009, a VA psychiatry records authored by Dr. SGG, M.D., contain diagnosis of PTSD due to history of childhood abuse, MST, and an abusive ex-husband.  In March 2009, VA screening for military sexual trauma was positive with notation that the Veteran was raped during service.  In a May 2014 statement submitted during the hearing, the Veteran's treating VA psychiatrist since 2009, Dr. SGG, indicated that the Veteran had received VA mental health treatment at her facility since 2008.  She stated that the Veteran's current psychiatric diagnoses include PTSD, among others.  She acknowledged that while the Veteran's PTSD is likely due to multiple military and nonmilitary related factors, especially abuse by her ex-husband, events she experienced during service also likely contribute to her PTSD. 

There are no conflicting opinions as to whether the Veteran suffers from an acquired psychiatric disorder, to include PTSD, related to events during her military service.  While VA treatment records show that the Veteran's PTSD has been attributed to both military and nonmilitary factors, the Veteran's treating VA psychiatrist's statement provides support that her service related stressors contribute to her current PTSD disability.  In light of the foregoing, the Board finds that the medical evidence of record for and against the claim is at the very least in relative equipoise.  Resolving doubt in favor of the Veteran, service connection for an acquired psychiatric disability, to include PTSD due to MST, is warranted.  



ORDER

Entitlement to service connection for a right hip disability, is dismissed.

Entitlement to service connection for a right ankle disability, is dismissed.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD due to MST, is granted.    



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


